—In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated March 20, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
For a defendant in a legal malpractice case to succeed on a motion for summary judgment, evidence must be presented in admissible form establishing that the plaintiff is unable to prove at least one of the essential elements (see Ostriker v Taylor, Atkins & Ostrow, 258 AD2d 572 [1999]; Ippolito v McCormack, Damiani, Lowe & Mellon, 265 AD2d 303 [1999]). The defendant met her burden of establishing entitlement to judgment as a matter of law by demonstrating that the plaintiff would be unable to establish that John McBride’s negligence, if any, was the proximate cause of the plaintiff’s damages, and that, but for such negligence he would have prevailed in the underlying action (see Shopsin v Siben & Siben, 268 AD2d 578 [2000]). The plaintiff, in opposition, failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment.
The plaintiffs remaining contentions are without merit. Feuerstein, J.P., Smith, H. Miller and Cozier, JJ., concur.